DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 3/24/2022. 
Allowable Subject Matter
2. 	Claims 1-9 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Komatsu et al. (US PG Pub 2012/0217678 A1).

           Summary of Claim 1: 
A liquid crystal polyester resin composition comprising: 

100 parts by mass of a liquid crystal polyester resin; 

and at least 5 parts by mass and at most 100 parts by mass of glass components;

wherein the glass components contain glass fibers having a length of more than 50 µm and glass fine powders having a length of at least 4 µm and at most 50 µm; 

the number-average fiber length of the glass fibers is at least 200 µm and at most 400 µm; 

and the content of the fine powders is at least 20% and at most 95% relative to a total number of the glass components.

 
Komatsu et al. teach a liquid polyester resin composition comprising 100 parts by mass of a liquid crystal polyester, 65 to 100 parts of a fibrous filler, where the fibrous filler is a glass fiber [0036] having a number average fiber length of 1 to 3 mm [0037], wherein the composition further comprises a granular filler (claims 1 and 8), wherein the granular filler is a glass bead (claim 9), wherein the glass bead is spherical with a diameter of from 5 to 50 µm [0043], wherein the glass bead is present in the composition in the amount of from 20 parts by weight or less of the liquid crystal polyester.
	Komatsu et al. do not teach or fairly suggest the claimed liquid crystal polyester resin composition, wherein the composition comprises, in particular, the claimed content of the granular filler being at least 20% and at most 95% relative to a total number of the glass components. Applicant demonstrated that the liquid crystal polyester resin composition having the claimed content of granular filler results in unexpected and significant improvements in mechanical strength retention rates. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763